Title: To Thomas Jefferson from John Hargrove, 24 December 1807
From: Hargrove, John
To: Jefferson, Thomas


                        
                            Baltimore 24h. Decr. 1807
                        
                        The President of the U. States of America, Is requested to accept the inclosed pamphlet, from his real and affectionate friend the subscriber;—as an appropriate Christmas
                            gift, though small in value;—as he knows not whether the President may have yet seen it.
                        The Subscriber has just received a few copies from a friend, lately arrived from England; And though he
                            disclaims the character of a Politician he never has that of a Patriot; or
                            of the friend of the present Administration, particularly of its Chief Magistrate, to whom with all due respect & “Godly sincerity” he begs leave to renew his assurances of high esteem & Christian Obedience
                            &c. &c.
                        
                            John Hargrove
                            
                        
                    